 2DECISIONS OF NATIONAL- LABOR RELATIONS BOARDRiversideMemorial Chapels,Inc.' and District 2A,Transportation,Technical,Warehouse Industrial &ServiceEmployees,affiliatedwithDistrict2,MEBA-AMO, AFL-CIO, Petitioner.Case 12-RC-5019September 20, 1976DECISION ON REVIEWBY MEMBERS JENKINS,PENELLO, AND WALTHEROn May 12, -1976, the Regional Director for Re-gion 12 issued a Decision and Direction of Electionin the above-entitled proceeding, finding,inter alia,that the unit's scope should be limited to RiversideMemorial Chapels, Inc. (hereinafter Riverside), ex-cluding the employees of Slade Funeral Homes, Inc.(hereinafter Slade), and Limousine Service Interna-tional (hereinafter LSI). The Regional Director alsoexcluded_ the switchboard' operators, religious con-sultants, and administrative personnel from the unitwhile deferring his ruling on the receptionists by per-mitting them to vote subject to challenge. Thereafter,in accordance with National Labor Relations BoardRules and Regulations, the Employer filed a ,timelyrequest for review of the Regional Director's' deci-sion, contending,inter alga,that the three enterprisesconstitute a single integrated employer requiring amultilocation unit and that all of the above-contestedclassifications of employees should be included inthis unit.-The Petitioner filed a brief in opposition tothe request for review.By telegraphic order dated June 22, 1976, the Na-tional Labor Relations Board granted the request forreview as to the above issues and stayed the electionpending decision on review. Thereafter, the Employ-er filed a brief on review.Pursuant to the provisions ',of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the brief on review, with respect tothe issues under review and makes the followingfindings:Riverside and Slade are engaged in providing un-dertaking and funeral services from six and three lo-cations respectively in Dade and Broward Counties,Florida. Both operations were purchased as goingconcerns by Service Corporation International (SCI)which transferred their limousines and drivers to anew entity, LSI, formed to provide limousine serviceto both funeral companies. The latter supplies 100percent of the funeral vehicles used by the two funer-al companies, which represents virtually all of itsbusiness. All three operations, as wholly owned sub-sidiaries,were placed into a division of SCI, calledDistrict 2, Florida Region, under the supervision ofGregory Jewell.Each of the three companies has its own managerwho is in charge of its day-to-day activities and mayinitiate the hire and discharge of employees, but be-fore implementing any such personnel action the in-dividualmanager consults with Division ManagerJewell. The latter is in almost daily contact with thethree operations and determines their general laborpolicy and employee working conditions, which aresimilar except for insurance benefits which will soonbe made common. When employees are transferredfrom one company to another they retain their se-niority for all purposes.There appears to be a substantial degree of func-tional integration` and contact among the employeesof the companies. LSI supplies all the funeral coach-es and drivers used by the funeral homes, and thedrivers work on a daily basis with Slade and River-side employees as assistant funeral directors. One ofLSI's drivers is a licensed funeral director who hasconducted 30-40 funerals for Riverside' during thepast year. There is testimony that Slade has reduceditswork force by eight employees with the under-standing that it could temporarily use personnel fromthe other operations when needed. Vehicles whichhave been retained by, Riverside and Slade are trans-ferred between them when necessary.' Both compa-nies obtain death certificates and perform pickupsfor each other once or twice a month. Riverside andSlade both use Slade's crematorium which would nothave been economically feasible to build without thiscommon use.On the basis of the foregoing and the record as awhole, we find, contrary_ to the Regional Director,that the three entities, Riverside, Slade, and LSI, to-gether constitute a single employer and the unitshould include their employees.We shall now consider the unit placement issues:Thereceptionistswork in the evenings at the chap-els.Their principal function is to greet the guests ofthe family who visit the chapel to pay their respects.As the use of the chapel is one of the funeral servicesoffered to the family, we find that the receptionistswho directly participate in that service should be in-cluded in the unit?2 TheRegional Director permitted the receptionists to vote under chal-lenge as he was not satisfied from the record that they should be included iniThe name of the Employer appears as amended at the hearingthe unit.226 NLRB No. 2 RIVERSIDE MEMORIAL CHAPELS3The duties of thereligious consultants,also referredto in the record as receptionists, include greeting ofguests in the chapel and advising members of thefamily with respect to religious matters. In addition,these employees have a public relations function ofinformingthe community of the services offered bythe funeral homes, and they are reimbursed for nec-essary travel and meals while on such missions. Weare satisfied that these employees are sufficiently in-volved in the funeral -service and arrangements to beincluded in the unit.With respect to theadministrative personneland theswitchboard operators,we, like the Regional Director,shall exclude them from the unit, as it appears thattheir duties are primarily clerical and do not substan-tially contribute to the rendition of the funeral ser-vice or arrangements.We find that the following employees constitute aunitappropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All regular full-time and regular part-time em-ployees including funeral directors, apprenticefuneral directors, licensed embalmers, appren-tice embalmers, drivers, general duty employeesincluding morgue employees, detail employees,dispatchers, religious consultants, receptionists,maintenance men, porters, maids employed byEmployer at its Riverside Memorial Chapels,Inc., Slade Funeral Homes, Inc., and LimousineService International locations inDade andBroward Counties, Florida,excludingadminis-trative personnel, switchboard operators, officeclerical employees, all other employees, guards,and supervisors as defined in the Act.Accordingly, we shall remand the case to the Re-gionalDirector for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as amended herein,' except that the payrollperiod for determining eligibility shall be that endingimmediately before the date of issuance of-this Deci-sion on Review.[Excelsiorfootnote omitted frompublication.]3 Inasmuch as the unit foundappropriateis broader than that originallypetitionedfor bythe Petitioner,theRegional Director shall determinewhether thePetitioner's showing of interest is sufficient before proceedingwith the election